Case: 15-60376      Document: 00513737035         Page: 1    Date Filed: 10/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60376                                 FILED
                                  Summary Calendar                         October 27, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
MASTHANAIAH MEEJURU,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 681 476


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Indian national Mastanaiah Meejuru petitions for review of the Board of
Immigration Appeals’ (BIA) dismissal of his appeal from the Immigration
Judge’s (IJ) order finding him removable and denying his applications for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). He argues that his asylum application should not have been
denied as untimely because he demonstrated exceptional circumstances


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60376     Document: 00513737035     Page: 2   Date Filed: 10/27/2016


                                  No. 15-60376

related to his delay. He further argues that he demonstrated his eligibility for
withholding of removal.
      Meejuru briefs no argument challenging the denial of his application for
relief under the CAT, nor does he renew his argument that he is entitled to
withholding of removal based on his political opinion.         Those claims are
therefore deemed abandoned. Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.
2004).
      As he did before the BIA, Meejuru urges that he suffered from depression
and mental incapacitation and was psychologically and physically controlled
by others for many years, which constituted exceptional circumstances
warranting his untimely asylum application. Because Meejuru asks this court
to review the IJ’s and BIA’s assessment of the facts surrounding the timeliness
of his asylum application, this court lacks jurisdiction to consider his claim.
See Nakimbugwe v. Gonzalez, 475 F.3d 281, 284 & n.1. (5th Cir. 2007); see also
Zhu v. Gonzalez, 493 F.3d 588, 596 (5th Cir. 2007); 8 U.S.C. § 1158(a)(2), (a)(3).
Accordingly, to the extent that the petition for review challenges the denial of
asylum, it is DISMISSED.
      In a somewhat related claim, Meejuru argues that he suffered from
mental disabilities which prevented him from adequately representing himself
and that the IJ’s failure to inquire into the issue of his incompetency violated
his due process rights. The BIA concluded that the claim was without any
evidentiary support in the record, and Meejuru abandons any challenge to that
conclusion by failing to brief it. See Thuri, 380 F.3d at 793. Even had he
briefed the argument, it would fail. As the BIA found, the medical evidence in
the record reveals only physical ailments, not any psychological impairment.
Meejuru’s conclusional assertion that he was incompetent is insufficient to
establish a due process violation or to show that the BIA erred in rejecting his



                                        2
     Case: 15-60376       Document: 00513737035         Page: 3     Date Filed: 10/27/2016


                                       No. 15-60376

claim of incompetency. See United States v. Pineda, 988 F.2d 22, 23 (5th Cir.
1993); see also Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
       The thrust of Meejuru’s petition for review is that the denial of
withholding of removal was error because he demonstrated past persecution
due to his caste and his habit of “operating above his status,” as well as a
likelihood of future persecution based on his low-caste status. For the first
time, he appears to assert that his adoption of American behaviors, combined
with his caste and non-Hindu religious practices, 1 makes him a target for
future persecution. This court will not consider the newly raised claim as it
was not properly exhausted before the BIA. See 8 U.S.C. § 1252(d)(1); see also
Omari v. Holder, 562 F.3d 314, 323 (5th Cir. 2009).
       Substantial evidence supports the BIA’s and IJ’s determination that
Meejuru had not suffered any past persecution, as his own testimony
established that any harassment or violence he experienced resulted from a
personal dispute, see Adebisi v. INS, 952 F.2d 910, 913 (5th Cir. 1992), and any
business discrimination he alleged was not sufficiently severe so as to be
considered persecution. 2 See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
2006); see also Wang, 569 F.3d at 537. Substantial evidence likewise supports
the determination that Meejuru has not shown a likelihood of future
persecution. Although he submitted documentary evidence indicating that
members of India’s lowest caste face impediments to social advancement and
social services and have been subjected to sporadic violence, particularly in
rural areas, the BIA determined that the evidence did not show that the

       1Meejuru has withdrawn his independent claim that he is entitled to withholding of
removal based on his religious practices, specifically stating in his appellate brief that he
“does not claim that . . . being Jewish per se would cause persecution.”

       2 Meejuru’s claim that he showed past persecution based on death threats, raised for
the first time in his reply brief, will not be considered. See Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993).


                                              3
    Case: 15-60376    Document: 00513737035     Page: 4   Date Filed: 10/27/2016


                                 No. 15-60376

incidents were so widespread as to establish that it is more likely than not that
Meejuru will experience such harm on his return. To the contrary, the record
evidence shows that Meejuru’s family members have not been singled out for
persecution, that he personally received an education and benefitted from
affirmative action programs, and that he ran a successful business for several
years despite his low-caste status.    Thus, the evidence does not compel a
conclusion contrary to that reached by the BIA. See Wang, 569 F.3d at 537.
Accordingly, to the extent that the petition for review challenges the denial of
withholding of removal, it is DENIED.
      PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.




                                       4